Citation Nr: 0604213	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  00-19 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bilateral ankle and 
knee conditions, claimed as joints disorder.

3.  Entitlement to service connection for pancreatitis.

4.  Entitlement to service connection for esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to December 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in San Juan, the Commonwealth of Puerto Rico.  In 
October 1999 the RO denied the appellant's claims of 
entitlement to service connection for hypertension, "joints 
problem," pancreatitis as secondary to medications taken for 
his service-connected back problem, and esophagitis claimed 
as stomach condition secondary to medication taken for his 
service-connected back condition.

The Board remanded this appeal to the RO for further 
development in September 2001.  After the RO attempted the 
requested development, the RO continued the denial of service 
connection and the claim has been returned to the Board.


FINDINGS OF FACT

1.  The veteran does not have hypertension that was present 
during his military service; hypertension first manifested 
many years after service and is not shown to be related to 
any event that took place in service; it has not been 
medically shown to be caused or aggravated by his service-
connected back condition to include medication used in 
treatment thereof.

2.  The veteran does not have chronic bilateral knee and 
ankle conditions that were present during his military 
service; degenerative changes were first manifested many 
years after service and are not shown to be related to any 
event that took place in service; they have not been 
medically shown to be caused or aggravated by his service-
connected back condition to include medication used in 
treatment thereof.

3.  The veteran does not suffer from pancreatitis.

4.  The veteran suffers from chronic esophagitis aggravated 
by medication taken for his service-connected back condition.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service, 
nor can it be presumed to have been incurred therein, and it 
is not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).

2.  Chronic bilateral knee and ankle conditions were not 
incurred or aggravated in service, nor can arthritis be 
presumed to have been incurred therein, and these conditions 
are not proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2005).

3.  Pancreatitis was not incurred in or aggravated during the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  Esophagitis was aggravated by service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; a VA examination report 
dated in January 1981; VA Radiographic reports dated in July 
1996; VA Stomach examination reports dated in March 1999 and 
June 1999 addendum; reports from Dr. Martinez dated in 
December 1999; a VA Radiographic report of the right knee 
dated in July 2000; a VA Radiographic report dated in April 
2001; a VA MRI of the right knee dated in July 2001; VA 
Hypertension, Upper GI, Pancreatitis, and Joints evaluations 
dated in July 2002; a July 2003 letter from Dr. Báez 
Santiago; VA Hypertension, Stomach, Liver, and Joints 
examination reports dated in March 2004; a report from Dr. 
Hernandez Bonilla dated in April 2004; a VA Peripheral Nerves 
examination report dated in February 2005; and VA progress 
notes.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the evidence submitted by the appellant or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
regarding the veteran's claims for service connection for 
hypertension, bilateral knee and ankle conditions, 
pancreatitis, and stomach disorder to include esophagitis.

The veteran's service medical records show no diagnosis or 
treatment for hypertension, pancreatitis, or any chronic 
gastrointestinal disorder.  In September 1977, the veteran 
complained of abdominal pain and vomiting and the examiner 
ruled out irritable bowel syndrome.  In November 1977 the 
examiner gave an impression of belly pains probably secondary 
to alcohol.  A progress note from July 1978 (this entry was 
initially dated as 1977, but a subsequent entry on the same 
visit showed it was actually 1978) showed that the veteran 
complained of a small growth on the distal lateral left 
malleolus.  X-rays of the ankle were normal.  

On a report of medical history dated in November 1978 the 
veteran checked the boxes indicating "yes" for swollen or 
painful joints, heart trouble, frequent indigestion, and 
recurrent back pain.  He checked the "I don't know" box for 
high or low blood pressure.  The veteran's separation 
examination report was entirely normal.  Blood pressure was 
recorded as 110/70.  

A VA examination report dated in January 1981 showed 
complaints of knee pain, and a normal digestive system.  
Examination showed the cardiovascular system was normal.  
Blood pressure was 120/80.  An April 1981 VA progress note 
showed a diagnosis of a chronic stomach ache.  In December 
1982 a VA progress note showed a diagnosis of "gastric 
aciditis."

VA progress notes dated in October 1991, January 1992 and 
July 1994 showed diagnoses of hypertension.  Progress notes 
dated in July 1994 also showed diagnoses of osteoarthritis, 
including in the right knee.

A VA Radiographic report of the veterans knees dated in July 
1996 showed small spurs of the patellas, distal femurs, and 
proximal left tibia.

A VA progress note from November 1996 showed a diagnosis of 
calcaneal spurs.  One dated in December 1996 showed diagnoses 
of hiatal hernia and esophagitis.

A VA Stomach examination report dated in March 1999 and its 
June 1999 addendum showed that the veteran suffered from 
hiatal hernia and esophagitis grade III-IV.  The addendum 
attempted to clarify the roll of a hiatal hernia in the 
pathogenesis of esophagitis related to chronic use of NSAIDs 
for service-connected musculoskeletal disability.  The 
examiner stated that the veteran's moderately sized hiatal 
hernia was a predisposition factor for the development of 
esophagitis.  The chronic use of NSAIDS for the veteran's 
service-connected back condition further aggravated his 
esophagitis.  The examiner also noted that esophagitis is not 
a chronic disability and it is amenable to treatment.  In 
summary, both the hiatal hernia and the chronic use of NSAIDs 
were causal factors of the esophagitis.

A VA Radiographic report of the right knee dated in July 2000 
showed that there were mild osteoarthritic changes of the 
knee and there was no evidence of fracture.  A July 2001 VA 
MRI of the right knee showed that there was no meniscal tear 
but there was a small joint effusion, an osteochondral lesion 
at the lateral femoral condyle, and chondromalacia patella.

A VA Hypertension evaluation from July 2002 showed that the 
veteran was diagnosed with hypertension.  A VA upper 
gastrointestinal evaluation, also dated in July 2002, showed 
that the veteran was diagnosed with hiatal hernia with 
gastroesophageal reflux producing esophagitis.  The examiner 
noted that use of nonsteroidal anti-inflammatory drugs for 
his low back pain as well as the veteran's obesity were 
constant aggravating factors of the acid regurgitating, 
resulting in esophagitis or any other ulcer of the upper GI 
tract.  A third July 2002 evaluation showed that the veteran 
had no history of pancreatitis and that, in effect, the 
occasional mention made of pancreatitis in the claim was 
really reference only to the complaint of antiinflammatory 
drug induced abdominal pain.  To the veteran's knowledge, he 
had never suffered from pancreatitis and suggested to drop 
the pancreatitis claim as an independent claim.

In what appears to be a VA Joints evaluation, also dated in 
July 2002, it was the examiner's opinion that it was not at 
least as likely as not that the veteran's present right hand 
and fingers, left shoulders, bilateral knee and ankle 
conditions were initially manifested during active service 
nor were they etiologically related to the veteran's service-
connected back disability.  Finally, the examiner did not 
believe that the veteran's service-connected back disability 
aggravated the above conditions. 

The VA Joints examination report dated in October 2003 showed 
that the veteran was diagnosed with calcaneal spurs and mild 
degenerative joint disease of the knees, both by X-rays dated 
in July 2002.  He was also diagnosed with gout.  The examiner 
was of the opinion that the bilateral ankle and knee 
conditions shown on examination were not at least as likely 
as not initially manifested during the veteran's service, nor 
were they etiologically related to the service-connected 
"traumatic lumbar paravertebral with a L5-S1 bulging disc 
and S1 radiculopathy."  Instead, the examiner believed it 
was the natural process of aging.  The examiner also believed 
that the bilateral knee and ankle conditions were not 
aggravated by the service-connected low back disability.

The March 2004 VA Hypertension examination report showed 
that, according to the veteran, he was diagnosed with 
hypertension in 1991.  The VA examiner diagnosed the veteran 
with arterial hypertension.  

The March 2004 VA Stomach examination report showed that the 
examiner gave the veteran diagnoses of hiatal hernia and 
esophagitis.  In an addendum to the March 2004 Stomach 
examination report the examiner remarked that it was not at 
least as likely as not that the veteran's hypertension and 
gastric conditions initially manifested during active service 
and that the examiner's review of the file did not show 
gastric complaints while the veteran was in active service.  
The examiner also stated that the veteran's hypertension and 
gastrointestinal conditions were not "therologically" 
related to his service connected condition.  The veteran's 
gastrointestinal condition could worsen or increase in 
severity with the use of nonsteroidal anti-inflammatories for 
his service-connected back pain but this was not the case for 
his hypertension.

The examiner, in the March 2004 VA Liver examination report, 
stated that a review of the available medical records showed 
no evidence of pancreatitis.  In interviewing the veteran, he 
denied any history of pancreatitis.

Finally, the April 2004 report from Dr. Hernandez Bonilla 
showed an impression of duodenitis.


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id.

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).


A.  Hypertension

The veteran asserts that he suffers from hypertension is 
related to his service.

Certain chronic diseases, including cardiovascular-renal 
disease, including hypertension, may be presumed to have been 
incurred during service if the specified disease becomes 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board concedes that the veteran currently suffers from 
hypertension.  The questions at issue are therefore whether 
the veteran's hypertension began during service or manifested 
itself within the one year presumptive period and whether 
there is a medical opinion relating it to his service.

The Board finds that service connection for hypertension must 
be denied on both direct and presumptive bases.  Despite the 
veteran's notation on his discharge report of medical history 
that he did not know whether he suffered from high or low 
blood pressure there is no evidence in his service medical 
records showing that he was ever diagnosed with, or treated 
for, hypertension during active service.  There is also no 
evidence in the claims folder showing that he was diagnosed 
with or manifested hypertension during the one-year 
presumptive period after service.  The Board also notes that 
the first medical evidence in the claims folder showing a 
diagnosis of hypertension is a VA progress note dated in 
October 1991.  This shows 


that the veteran's diagnosis came approximately 13 years 
after separation from 
service.  This lengthy period without complaint or treatment 
is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is 
also no medical evidence of a direct nexus between the 
veteran's hypertension and his military service.  Service 
connection for hypertension must therefore be denied on both 
direct and presumptive bases.

The Board also finds that service connection for hypertension 
is not warranted on a secondary basis.  In the March 2004 VA 
examination report the examiner stated that the veteran's 
arterial hypertension was not worsened or increased in 
severity with the use of nonsteroidal anti-inflammatories for 
his service-connected back condition.  Secondary service 
connection for the veteran's hypertension is therefore 
denied.


B.  Bilateral Ankle and Knee Conditions

The veteran asserts that his bilateral ankle and knee 
conditions, also claimed as joints condition, began during 
active service.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board concedes that the veteran currently suffers from 
degenerative changes of the knees.  The questions at issue 
are therefore whether the veteran's knee and ankle condition 
began during service or within the one year presumptive 
period and whether there is a medical opinion relating those 
conditions to his service.

The Board finds that service connection for bilateral knee 
and ankle conditions must be denied on both direct and 
presumptive bases.  Despite the veteran's notation on 


his discharge report of medical history that he suffered from 
swollen and painful joints there is no evidence in his 
service medical records showing that he was ever diagnosed 
with, or treated for, any chronic joints condition during 
service.  There is also no evidence in the claims folder 
showing that he was diagnosed with or manifested a chronic 
joints condition during the one-year presumptive period.  He 
was seen in 1978 with complaints concerning the left ankle; 
however, x-rays were negative and there is a clear absence of 
continuing symptoms for many years thereafter.  The first 
diagnosis of osteoarthritis was shown in a July 1994 VA 
progress note.  This was approximately 16 years after 
separation from service.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim.  See Maxson.  There is also no medical evidence of a 
direct nexus between the veteran's knee and ankle condition 
and his military service.  Service connection for a bilateral 
ankle and knee condition must therefore be denied on both 
direct and presumptive bases.

The Board finds that service connection for a bilateral ankle 
and knee conditions is also not warranted on a secondary 
basis.  The July 2002 and October 2003 VA Joints examination 
reports showed that the examiner did not believe that the 
veteran's bilateral knee and ankle disorder was aggravated by 
his service-connected back condition.  As such, secondary 
service connection is not warranted on that issue.


C.  Pancreatitis

The veteran, in his December 1998 claim, stated, "This is to 
claim my pancreas and stomach condition(s) as S.C."

The Board finds that service connection for pancreatitis is 
not warranted.  The Board notes that the most recent VA 
examination of record that mentioned pancreatitis, dated in 
March 2004, showed that there was no medical record of 
pancreatitis and that, upon interviewing the veteran, he 
denied any history of 


pancreatitis.  The Board therefore finds that there is no 
current diagnosis of pancreatitis.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  The veteran's claim for service 
connection for pancreatitis is therefore denied.

D.  Esophagitis

The veteran claims that his gastrointestinal disorder 
including esophagitis is caused by the pain medication he 
takes for his service-connected back condition.

The Board finds that service connection for esophagitis is 
warranted on a secondary basis.  Current esophagitis is shown 
in the VA Stomach examination report from March 2004.  The 
examiner stated that the veteran's gastric condition could 
worsen or increase in severity with the use of nonsteroidal 
anti-inflammatories for his service connected back condition.  
This supports the conclusion reached by the examiner in the 
June 1999 VA Stomach examination addendum, where it was noted 
that the veteran's use of NSAIDs "further aggravates the 
veteran's esophagitis."  According to Stedman's Medical 
Dictionary, Twenty-Seventh Edition (2000), p. 348, 
"chronic" is defined as "Referring to a health-related 
state, lasting a long time."  Because the veteran has been 
diagnosed with esophagitis since at least 1999, and may have 
suffered from symptoms as early as 1981, see VA progress note 
dated in April 1981 (showed a diagnosis of chronic stomach 
ache), the Board finds that his esophagitis is chronic.  
Given the above, the Board finds that there is at least a 
relative balance of positive and negative evidence as to 
whether the use of NSAIDs aggravates the veteran's chronic 
esophagitis and the benefit of the doubt must be resolved in 
favor of the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); see also 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  As 
such, the Board finds that service connection for esophagitis 
as secondary to medication taken for the veteran's service-
connected back disorder is warranted.


E.  Conclusion

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection for hypertension, bilateral ankle and knee 
conditions, and pancreatitis.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that 


pertains to the claim.  Id.  This "fourth element" comes 
from the language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in May 
2004.  The May 2004 letter satisfied element (1) by informing 
the veteran that evidence was necessary to substantiate his 
claims.  It informed the veteran that the evidence must show 
current conditions and a relationship between the claimed 
conditions and his service-connected conditions.  It 
satisfied element (2) by informing the veteran that VA is 
responsible for getting relevant records from any Federal 
agency, and that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency.  Finally, 
the May 2004 letter satisfied element (3) by informing the 
veteran that it is his responsibility to make sure that VA 
receives all requested records that are not in the possession 
of a federal department or agency.  Since this letter fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the RO's 
May 2004 letter contained a specific request send any 
evidence in his possession that pertained to his claim to VA.  
In addition, he was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of an April 2004 supplemental 
statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

Service connection for hypertension is denied.

Service connection for bilateral ankle and knee conditions is 
denied.

Service connection for pancreatitis is denied.

Service connection for esophagitis, as secondary to the 
veteran's service-connected back disorder, is granted.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


